JAMES M. BURNS, Chief Judge,
Sitting by Designation, specially concurring in part and dissenting in part:
I concur, in the main, in Judge Tang’s opinion as indicated herein. I write separately to call attention to the problems created by the increasing time spent litigating attorney’s fee issues. I see it increasingly in my ordinary work, i.e., on the trial court. Indeed, I recently indulged in an inelegant figure of speech in a case before me, Stanwood v. Green, 559 F.Supp. 196 at 202 (D.Or.1983) in which it seemed as if attorneys spent almost as much time litigating the attorney’s fee issue as they spent litigating the merits (actually it was a consent decree case). There I expressed the belief that “[T]he ‘attorney’s fee’ tail must not be allowed to wag the ‘merits’ dog.”
*1197In part, an inordinate amount of time is devoted to the fee award because trial courts are required to “climb the twelve rungs of Kerr” in virtually all types of cases. Kerr v. Screen Extras Guild, 526 F.2d 67, 69 (9th Cir.1975), cert. denied, 425 U.S. 951, 96 S.Ct. 1726, 48 L.Ed.2d 195 (1976). I question the need for the Kerr factor exercise in EAJA cases and in cases such as this where only a “modest” $6,000 is at stake. See also, Bertrand v. United States, 562 F.Supp. 222, at 225 (D.Or.1983) (Redden, J.) wherein Judge Redden concluded that Kerr “seem[ed] to require [him] to climb the twelve rungs of Kerr, or be found to have abused my already weary discretion.”
I also see government attorneys1 who waste public money by unnecessary and unjustified briefing and argument over points they must know will be unsuccessful. In this case, for example, I would be inclined to award fees to the appellees for that part of their time involved in resisting the Secretary’s claim that fees are not available for work done before October 1, 1981. In view of Bradley v. School Board, etc., 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974) and our own case of Hill v. United States, 571 F.2d 1098 (9th Cir.1978), it makes one shake his head at the intransigence of government lawyers. Since my colleagues on the panel do not agree with me, I dissent only to the extent indicated.

. Frequently those who litigate in Social Security cases. The Secretary’s (that is, her lawyer’s) intransigence has been noted by other decisions, e.g., Lopez v. Heckler, 572 F.Supp. 26 (C.D.Cal.1983), partial stay denied, 713 F.2d 1432 (9th Cir.1983), stay granted, — U.S. —, 104 S.Ct. 10, 77 L.Ed.2d 1431 (1983) (Rehnquist, Circuit Justice); Leschniok v. Heckler, 713 F.2d 520 (9th Cir.1983).